Title: To George Washington from Guy Carleton, 10 June 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 10th June 1783
                  
                  I have received your Excellency’s letter of the 2d instant, together with the resolution of Congress of the 26th May, enclosed therein.
                  I cannot, Sir, but be well satisfied, that Congress has transmitted the case, concerning certain negroes for whose protection the publick faith had been pledged, (but which is considered by Congress as contrary to the true intent and meaning of the provisional articles of peace) to it’s plenipotentiaries in Europe, as those Gentlemen and the King’s Ministers, between whom those articles were negociated, may be considered as most competent and able to ascertain their true intent and meaning; and, swayed by these considerations, I have already for my own part, referred to the King’s Servants those points wherein I judged, that, on your side the true intent and meaning of this treaty has not been preserved, and in particular the consideration of those impediments which have been found in the execution of the 5th and 6th articles, even in cases where the stipulations contained therein are absolute, both in meaning and expression, but whose effect has been opposed, both by laws now subsisting in the different States, and by the resolves of different bodies of men who seem to act without control, and to have the means of execution in their own hands; and with respect, Sir, to the stipulations in the same articles, which have been thrown into a recommendatory form, I have been discouraged from renewing my applications thereon, by a letter from Mr Livingston the Minister for foreign affairs, of so early a date as the 12th of April, which seems to refer me for their execution to some future time.  I entertain however the fullest confidence, that Congress will take the best and surest, as well as most speedy means of giving to this treaty all that efficacy which shall not only be perfectly consistent with justice and equity, but with that spirit of conciliation, which I hope and trust will universally prevail.  I am Sir, Your Excellency’s most obedient and most humble Servant
                  
                     Guy Carleton
                     
                  
               